
	
		IIA
		Calendar No. 220
		112th CONGRESS
		1st Session
		S. J. RES. 27
		IN THE SENATE OF THE UNITED STATES
		
			September 8, 2011
			Mr. Paul (for himself,
			 Mr. Johanns, and
			 Mr. Cornyn) introduced the following
			 joint resolution; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			November 3, 2011
			Committee discharged by petition, pursuant to 5 U.S.C.
			 802(c), and placed on the calendar
		
		JOINT RESOLUTION
		Disapproving a rule submitted by the
		  Environmental Protection Agency relating to the mitigation by States of
		  cross-border air pollution under the Clean Air Act.
	
	
		That Congress disapproves the rule
			 submitted to Congress by the Environmental Protection Agency on July 11, 2011,
			 entitled Federal Implementation Plans: Interstate Transport of Fine
			 Particulate Matter and Ozone and Correction of SIP Approvals (76 Fed.
			 Reg. 48208 (August 8, 2011)), relating to the mitigation by States of
			 cross-border air pollution under the Clean Air Act (42 U.S.C. 7401 et seq.),
			 and such rule shall have no force or effect.
		
	
		November 3, 2011
		Committee discharged by petition, pursuant to 5 U.S.C.
		  802(c), and placed on the calendar
	
